Citation Nr: 1627562	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-05 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. What evaluation is warranted for Meniere's disease?

2. What evaluation is warranted for gastroesophageal reflux disease (GERD) with hiatal hernia?

3. What evaluation is warranted for migraine headaches?


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1985 to June 1989 and July 1993 to January 2010.  The appellant served on active duty as a neurologist

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's Meniere's disease is manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.

2. The Veteran's gastroesophageal reflux disease is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, that is accompanied by substernal or arm or shoulder pain, and which is productive of a considerable impairment of health.

3. The Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average of once a month, but they are not manifested by very frequent completely prostrating and prolonged attacks which are productive of severe economic inadaptability



CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.87, Diagnostic Code 6205 (2015).

2. The criteria for a rating in excess of 10 percent for gastroesophageal reflux disease  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2015).

3. The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Claims of entitlement to service connection for Meniere's disease, gastroesophageal reflux disease, and migraine headaches was granted effective February 1, 2010, immediately after the Veteran's retirement from active military service.  The Veteran is in receipt of a combined 100 percent schedular evaluation, effective February 1, 2010.  The Veteran seeks increased evaluations for each of these service-connected disabilities.

Disability evaluations are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R., Part 4; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability. See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Meniere's Disease

Since February 1, 2010, the Veteran's Meniere's disease has been evaluated as 60 percent disabling under Diagnostic Code 6205.  Under Diagnostic Code 6205, the only additional disability rating in excess of 60 percent is 100 percent.  A 100 disability rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87.

During his February 2016 hearing the Veteran credibly testified that he has attacks of vertigo from 15 to 30 minutes which occur from two times a day to every other day. The Veteran testified that after an attack he feels "off" for the rest of the day and needs to go a little slow to do things.  The claimant testified that he sometimes almost falls down.  The Board observes that in addition to being competent from a lay person's perspective, the Veteran is uniquely qualified medically to address the levels of his symptomatology given that he is a board-certified neurologist. 

During his March 2010 VA medical examination, the Veteran reported that he experienced vertigo with hearing loss lasting 15-30 minutes once a week. During his April 2012 VA medical examination, the Veteran reported that he experienced vertigo with hearing loss and needing to sit lasting about 10 minutes three times per month. The Veteran consistently reported this symptomatology in his outpatient visits documents in his VA treatment records from December 2009 to April 2013. In light of the foregoing evidence and the credible competent testimony presented to the Board the benefit sought on appeal is granted, and a 100 percent disability rating is awarded. 

Gastroesophageal reflux disease 

The Veteran's gastroesophageal reflux disease with hiatal hernia and dysphagia is evaluated as 10 percent disabling under Diagnostic Code 7346.  A rating in excess of 10 percent is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.

During his hearing the Veteran credibly testified that he had heartburn daily and that he took medication for it.  He testified that until recently he had a nagging discomfort and a sour taste in his mouth.  He testified that because of gastroesophageal reflux disease he avoided taking certain medications that would help his migraines.  He also testified that he has been able to make improvements in his condition by making changes to his diet. 

At VA examinations conducted in March 2010 and April 2012, as well as during numerous outpatient VA visits, there was no complaints or that suggested pyrosis or persistent regurgitation accompanied by substernal or arm or shoulder pain.  Further, there is no evidence that this disorder has caused a considerable impairment of the Veteran's health.  While the appellant provided credible testimony, the clinical presentation does not warrant a higher evaluation under the provisions of Diagnostic Code 7346.  Therefore, the benefit sought on appeal is denied. 

Migraines

The Veteran's migraine headaches are currently evaluated as non-compensable under Diagnostic Code 8100.  A 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months. A 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.
 
The Veteran credibly testified during his hearing that he has been experiencing one to two migraine headaches per month.  He reported treating these episodes with rest, hydration, and medication.  He testified that his headaches came in clusters and that while sometimes they occurred daily, there were periods when his headaches were not as frequent.  He testified that he pushes through the pain but then goes to bed when he is able.

During his March 2010 and April 2012 VA medical examinations, the Veteran reported headaches from three times a week to three times a month.  He reported working through the headaches but then needing to lie down as soon as possible.  

There is no evidence that the Veteran's migraine headaches cause severe economic inadaptability.  Indeed, the Veteran is now employed full time as a civilian neurologist at a major Naval hospital.  Nevertheless, the record also shows that his migraine disorder does cause characteristic prostrating attacks occurring on an average once a month over last several months.  As such, the appellant's migraine headache disorder is assigned a 30 percent evaluation. 

Extraschedular

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's Meniere's disease, gastroesophageal reflux disease, and migraine headaches and his symptomatology. The overall disability picture with respect to Meniere's disease, gastroesophageal reflux disease, and migraine headaches does not show any significant impairment beyond that contemplated by the ratings assigned.  There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation due to any of these disabilities.  There is no evidence of any more severe functional or occupational impairment during the period on appeal.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to a disability rating of 100 percent for Meniere's disease is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for GERD is denied.

Entitlement to a disability rating of 30 percent, but no higher, for migraine headaches is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


